772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES R. KIMSEY, PLAINTIFF-APPELLANT,v.FRANCES J. ROWSE; DEFENDANT-APPELLEE.
NO. 85-3319
United States Court of Appeals, Sixth Circuit.
8/22/85

S.D.Ohio
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; CONTIE and WELLFORD, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary damages from defendant.  Liability is premised upon an alleged act of omission committed by defendant in the course of her performance as a court reporter serving the Montgomery County (Ohio) Court of Common Pleas.  The district court dismissed the action and plaintiff has appealed.  On appeal, plaintiff has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the disposition of the case by the district court.  We find the court's application of the doctrine of judicial immunity as delineated in Briscoe v. LaHue, 460 U.S. 325 (1983), and Kurzawa v. Mueller, 732 F.2d 1456 (6th Cir. 1984), to be correct.  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order on appeal be and it hereby is AFFIRMED.